PD-1136-15
                        PD-1136-15                                 COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                   Transmitted 9/1/2015 9:56:57 AM
                                                                     Accepted 9/1/2015 2:22:36 PM
                                                                                    ABEL ACOSTA
                           No. __________________                                           CLERK



                                 IN THE
                       COURT OF CRIMINAL APPEALS
                                OF TEXAS
                        SITTING AT AUSTIN, TEXAS




                                 JOSE MAYA
                                  Appellant
September 1, 2015


                                       V.

                           THE STATE OF TEXAS
                                 Appellee




       On Petition for Discretionary Review from the Fifth Court of Appeals
                              Sitting at Dallas, Texas
                                    in Cause No.
                                  05-14-00486-CR
                 On appeal from the 283rd Criminal District Court
                              of Dallas County, Texas
                            In Cause No. F12-34710-T



                    MOTION FOR AN EXTENSION OF TIME
                             IN WHICH TO FILE
                    PETITION FOR DISCRETIONARY REVIE

      COMES NOW Jose Maya, Appellant, and respectfully submits this Motion

                                        1
for an Extension of Time in Which to File Petition for Discretionary Review in the

above entitled and numbered cause. In support of this Motion, Appellant would show

this Honorable Court the following:

                                           I.

      Appellant was charged by indictment with the offense of Indecency with a Child

by Contact. (CR: 11). Appellant pled not guilty to the primary charge in the indictment.

(CR: 66). A jury trial was held, and the jury found Appellant guilty of the offense.

(RR6: 71). After a hearing on punishment, the court assessed punishment at fourteen

years’ imprisonment. (RR6: 66). Judgment was entered by the trial court on April 16,

2014. (CR: 66). A notice of appeal was timely filed. (CR: 69).

                                          II.

      Appellant’s conviction was affirmed in the Court of Appeals on February 3,

2015 in an unpublished opinion. Maya v. State, No. 005-14-00486-CR, 2015 Tex.

App. LEXIS 8156 (Tex. App. – Dallas, August 4, 2015).

                                          III.

      The deadline for filing a Petition for Discretionary Review is September 3,

2015. Appellant brings this motion for an extension of time within 15 days of the last

date for filing Petition for Discretionary Review, i.e., by filing this motion

electronically on September 1, 2015. TEX. R. APP. P. 68.2 (c).


                                           2
                                         IV.

      Appellant requests an extension of time for a period of thirty (30) days. No prior

request for an extension of time has been made.

                                          V.

      The facts relied upon to show good cause for this requested extension are as

follows:

      (1) The undersigned attorney filed a motion for rehearing in cause number

      05-14-00635-CR styled Anthony Bernard Johnson v. State of Texas on July

      10, 2015 pending in the 5th District Court of Appeals, Dallas, Texas.

      (2) The undersigned attorney filed a petition for discretionary review in cause

      number PD-0760-15 styled Anthony Chamberlain v. State of Texas on July

      30, 2015 pending in the Texas Court of Criminal Appeals, Austin, Texas.

      (3) The undersigned attorney filed a brief in cause number 05-14-01609-CR

      styled Ricardo Velazquez v. State of Texas on August 10, 2015 pending in the

      5th District Court of Appeals, Dallas, Texas.

      (4) The undersigned attorney filed a brief in cause number 05-14-00945-CR &

      05-14-00946-CR styled Laderek Kinte Reynolds v. State of Texas on August 19,

      2015 pending in the 5th District Court of Appeals, Dallas, Texas.




                                          3
      (5) The undersigned attorney is preparing a brief in cause number 05-14-00186-

      CR styled Charles Dewayne Hooks v. State of Texas pending in the 5th District

      Court of Appeals, Dallas, Texas.

                                         VI.

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests

that this Honorable Court extend time for filing the Petition for Discretionary Review

for 30 days.

                                                     Respectfully submitted,


                                                     /s/ Nanette Hendrickson
Lynn Richardson                                      Nanette Hendrickson
Chief Public Defender                                Assistant Public Defender
Dallas County, Texas                                 State Bar No. 24081423
                                                     Frank Crowley Courts Building
                                                     133 N. Industrial Blvd., LB-2
                                                     Dallas, Texas 75207-4399
                                                     nanette.hendrickson
                                                     @dallascounty.org
                                                     (214) 653-3582 (phone)
                                                     (214) 653-3539 (fax)

                          CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing brief was served on the Dallas
County Criminal District Attorney’s Office (Appellate Section), 133 N. Industrial
Blvd., LB-19, 10th Floor, Dallas, Texas, 75207, by hand delivery and electronic
service to Lori Ordiway at DCDAAppeals@dallascounty.org on September 1, 2015.

                                                     /s/ Nanette Hendrickson
                                                     Nanette Hendrickson
                                          4